 Case 2:19-cv-02058-PKH Document 11               Filed 11/27/19 Page 1 of 2 PageID #: 99




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


LORIE CASEY
                                                                                    PLAINTIFF

vs.                              Case No. 2:19-cv-02058-PKH


NEW PRIME, INC., PHILLIP KNIGHT, JR.,
And JOHN DOES 1-5                                                               DEFENDANTS


                                         STIPULATION

        COME NOW Defendants, by and through counsel, Wales Comstock, and for their

Stipulation, state:

        1.      Defendants admit that on April 22, 2016, in Greenwood, Arkansas, Phillip Knight

was negligent in causing a collision between the New Prime commercial vehicle he was operating

and the passenger vehicle being operated by Plaintiff when Knight failed to observe a traffic

control device as alleged in Count Two of Plaintiff’s Complaint.

        2.      Defendants admit that on April 22, 2016, in Greenwood, Arkansas, and at the time

of the collision between Phillip Knight’s vehicle and vehicle being operated by Plaintiff, Phillip

Knight was an agent of New Prime and New Prime is vicariously liable for any damages

proximately caused by the negligence of Phillip Knight.

        WHEREFORE, Defendants seek entry of their Stipulation, as described herein, and for all

other relief to which they may be entitled.
Case 2:19-cv-02058-PKH Document 11              Filed 11/27/19 Page 2 of 2 PageID #: 100




                                                   NEW PRIME, INC. AND PHILLIP
                                                   KNIGHT, JR., Defendants

                                                   WALES COMSTOCK
                                                   2434 E. Joyce Blvd., Suite 6
                                                   P.O. Box 10018
                                                   Fayetteville, Arkansas 72703
                                                   Phone: 479.439.8088 / Fax: 866.365.7070

                                                   /s/ Christy Comstock
                                                   Christy Comstock, Arkansas Bar No. 92246
                                                   christy@walescomstock.com



                               CERTIFICATE OF SERVICE

      I, Christy Comstock, state that I electronically filed the foregoing document by using the
CM/ECF system. I certify that the following parties of their counsel of record are registered as
ECF Filers and that they will be served by the CM/ECF system on this 27th day of November 2019:

       Mr. Don P. Chaney
       Chaney Law Firm, PA
       PO Box 1405
       Arkadelphia, AR 71923
       don@chaneylaw.com


                                                   /s/ Christy Comstock
                                                   Christy Comstock
